DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 01/07/2022. Claims 1-20 are pending in the Application with independent Claims 1 and 11.  
Continuity/ priority Information
 The present Application 16715817, filed 12/16/2019 claims foreign priority to REPUBLIC OF KOREA, Application No. 10-2019-0035006, filed 03/27/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 
Response to Arguments
Applicant's arguments, see Amendment/ Remarks filed on 01/07/2022, with respect to the rejection of Claims 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (U.S. Pub. No.20140115419), have been fully considered and are persuasive, as set forth in the present office action.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Liang et al. (U.S. Patent No. 9,563,504) ISSUED: February 7, 2017.
With respect to the 112(b), second paragraph rejection of Claims 1 and 11,  the limitation “wherein, during the read test operations, the controller changes how many word lines are selected in each of the stage based on an error, for determining the 
In response to Applicant arguments, as best understood, according to the specification, the controller is configured to select a number of word lines in each of the stage based on an error. According to the specification, Par. [0030] The controller can select a different number of word lines in a current stage than was selected in a previous stage based on the number of errors detected in a previous stage.
Perhaps the Claims should be amended to recite “wherein, during the read test operations, the controller is configured to select a different number of word lines in each of the stage based on an error, for determining the operation status” as to comply with the description in the specification, since the controller selects word lines rather than changes how many lines.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 Claims 1 and 11,  the limitation “wherein, during the read test operations, the controller changes how many word lines are selected in each of the stage based on an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (U.S. Patent No. 9,563,504) ISSUED: February 7, 2017.
Regarding independent Claims 1 and 11, Liang discloses partial block erase for data refreshing and open-block programming, comprising:  
a memory device including a plurality of memory blocks, each including a plurality of memory cells coupled to a plurality of word lines;  
FIG. 3A depicts one embodiment of a memory block including a plurality of NAND strings. As depicted, each NAND string includes (Y+1) memory cells. Each NAND string is connected to one bit line out of (X+1) bit lines on the drain side (i.e., one bit line of bit lines BL0-BLX) via a drain-side select gate controlled by the drain-side selection signal SGD. FIG. 5 depicts one embodiment of a non-volatile storage system 596 including read/write circuits for reading and programming a page (or other unit) of memory cells (e.g., NAND multi-level cells) in parallel.
a controller configured to determine an operation status..... by performing read test operations to the selected memory block in stages,
In FIG. 8, the process may be performed by a non-volatile storage system, 596 in FIG. 5.  In some cases, the controller 550 may work in conjunction with the control circuitry 510 to read and/or write data from the memory array 501.
In step 802, data from a set of memory cells connected to a word line within a memory block is determined (e.g., the data may be read from the set of memory cells). The memory block may include a NAND flash memory structure, such as a vertical NAND structure or a bit cost scalable (BiCS) NAND structure.
“the controller is configured to select a different number of word lines in each of the stage based on an error, for determining the operation status”
FIG. 8, in step 808, it is detected that the fail bit count is greater than the error threshold. In step 810, one or more word lines within the memory block are identified in 
    Also, see Liang Claim 9. Selecting a plurality of word lines within the memory block in response to determining that the number of bit errors associated with the first set of data satisfies the error threshold, the plurality of word lines includes the word line and a second word line that has not been programmed since a last erase operation on the second word line
 
Regarding Claims 2, 3, 12, 13, Liang discloses the controller: selects some word lines and checks the number of errors in the read data;
In step 802, data from a set of memory cells connected to a word line within a memory block is determined (e.g., the data may be read from the set of memory cells). The memory block may include a NAND flash memory structure, such as a vertical NAND structure or a bit cost scalable (BiCS) NAND structure. The data may correspond with a page of data (e.g., 1 KB or 2 KB of data). In step 804, a fail bit count for the data is determined. The fail bit count may correspond with a number of bit errors that have been detected within the data.  

Regarding Claims 4, 5, 14, 15, Liang discloses wherein adjacent word lines selected; in step 814, a partial block erase operation is performed on the memory cells connected to the one or more word lines. The one or more word lines may comprise less than all of the word lines in the memory block. In one example, the one or more word lines may comprise the word line and an adjacent word line adjacent to the word 
  
Regarding Claims 6-9, 16-19, Liang discloses the error detected in the read test operation is over a set threshold, In step 806, an error threshold is determined. The error threshold may be used for determining when a data refresh operation should be triggered.  
  In some cases, the error threshold may be set to be less than or equal to a correctable number of bit errors. In one example, ECC information may be used to correct three bit errors within a page of data and the error threshold may be set to two bit errors.
Regarding Claims 10, 20, Liang discloses  count has deviated from a set range; Furthermore, the read cycle limit may be reduced or reset for the unprogrammed word lines after the partial block erase operation has been performed and before an open-block is closed (i.e., after every word line in the memory block has been programmed).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: January 26, 2022
Final Rejection 20220125
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov